Citation Nr: 0110126	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  94-23 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
July 1947.

In October 1996 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for entitlement to 
service connection for a back disability.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In April 1998 the Court granted a joint 
motion for remand.  The Board remanded the case to the RO in 
August 1998, pursuant to an order of the Court which embodied 
instructions set forth in the joint motion for remand.  

While the case was on remand, a hearing was held in June 2000 
before an RO hearing officer.  A transcript of the hearing is 
of record.  The case has been returned to the Board for 
continuation of appellate review.


REMAND

The Board's August 1998 remand refers to a January 1993 
statement in which the veteran notified the RO that he had 
received past medical treatment of his back through 1992 at 
the Los Angeles VA Medical Center (VAMC).  The VAMC did not 
send copies of the medical reports but responded in April 
1993 that "[r]ecords indicate that the veterans [sic] 
medical records have been perpetualized as of 6/25/91."  In 
its remand instructions, the Board directed the RO to contact 
the Los Angeles VAMC and request all of the veteran's 
treatment records.  Further, if the requested records were 
not obtained, the RO was to provide a thorough explanation 
for not obtaining such records, and to define the term 
"perpetualized" with respect to VA records management.

While the case was on remand, the RO obtained additional VA 
medical records covering the veteran's treatment from August 
1992 to January 1998.  A memorandum from the VAMC, 
accompanying the VA medical records, advises that the RO had 
requested VA treatment records from January 1995 to the 
present.  It appears that neither the time frame for which 
records were requested nor the time frame covered by the 
records obtained encompasses the time frame during which the 
veteran alleges treatment by VA; namely, a time beginning 
prior to 1992 and ending at some time during 1992.  
Additionally, the VAMC did not provide the RO with an 
explanation of what constitutes "perpetualized" records.  

The Court of Appeals for Veterans Claims (Court) has held 
that a Board (or Court) remand confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders, that the Board remand imposes a concomitant duty to 
ensure compliance with the terms of the remand on the VA, and 
that, moreover, where remand orders of the Board (or Court) 
are not complied with, "the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998). 

Under the circumstances, the case is again REMANDED for the 
following actions:

1.  The RO should first contact the 
veteran and ask him to specify the 
approximate beginning date and ending 
date of the VA treatment to which he 
referred in his statement of January 
1993.  Thereafter, the RO should again 
contact the Los Angeles VAMC and request 
all of the veteran's treatment records, 
with particular reference to the time 
frame specified by the veteran.  Any 
records obtained should be associated 
with the claims folder.  The Board 
emphasizes that, if the records are not 
obtained, then a thorough explanation 
must be provided, including a definition 
of the term, "perpetualized," as it 
relates to records management.

2.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If the 
requested development is incomplete, 
appropriate corrective action should be 
taken.  Then, if the benefit sought on 
appeal is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the requisite time to reply 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The purpose of 
this remand is to obtain clarifying information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




